                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 BARRY W. MATLOCK,

                       Plaintiff,

                      v.                           CAUSE NO.: 3:18-CV-1007-JD-MGG

 PORTER, et al.,

                      Defendants.

                                    OPINION AND ORDER

       Barry W. Matlock, a prisoner without a lawyer, filed a motion for a preliminary

injunction asking that this court order that he be transferred to another facility for his

safety and security, and that he be separated from Sgt. Coyers, Sgt. Franklin, Sgt. Yancy,

Sgt. Flakes, Sgt. Mottshagen, and Officer Porter. Matlock, however, has not filed a

complaint. In the absence of a complaint, it is impossible for the court to determine if a

preliminary injunction is appropriate. “A plaintiff seeking a preliminary injunction

must establish that he is likely to succeed on the merits, that he is likely to suffer

irreparable harm in the absence of preliminary relief, that the balance of equities tips in

his favor, and that an injunction is in the public interest.” Winter v. NRDC, Inc., 555 U.S.

7, 20 (2008). This determination cannot be made without knowing who Matlock is suing

and why he believes they are liable to him.

       In his complaint, Matlock needs to clearly state who he is suing and why he is

suing them. As the instructions on the court’s complaint form explain, Matlock needs to

write a short and plain statement telling what each defendant did wrong. He needs to
explain when, where, why, and how each defendant violated his rights. He needs to

include every fact necessary to explain his case and describe his injuries or damages. He

needs to use each defendant’s name every time he refers to that defendant.

        Additionally, Matlock has neither paid the filing fee nor sought leave to proceed

in forma pauperis. Matlock must resolve his filing fee status by either paying the filing

fee or filing an application to proceed in forma pauperis and with a copy of his inmate

trust fund ledger for the past six months.

        For these reasons, the court:

        (1) DENIES Barry W. Matlock’s motion for preliminary injunction (ECF 2);

        (2) DIRECTS the clerk to place this cause number on a blank Prisoner Complaint

form (INND Rev. 8/16) and a blank Prisoner In Forma Pauperis Motion, AO 240 (Rev.

7/10) (INND Rev. 8/16) and send them to Barry W. Matlock;

        (3) GRANTS Barry W. Matlock until January 14, 2019, to file a complaint in this

case;

        (4) CAUTIONS Barry W. Matlock that, if he does not respond by the deadline,

this case will be dismissed without further notice.

        SO ORDERED on December 17, 2018

                                                     /s/ JON E. DEGUILIO
                                                 JUDGE
                                                 UNITED STATES DISTRICT COURT




                                             2
